      Case 1:19-cv-02645-AJN-KHP Document 301 Filed 07/09/21 Page 1 of 1

                                                     CRAIG WENNER
                                                     Tel.: (212) 909-7625
                                                     E-mail: cwenner@bsfllp.com

                                                     July 9, 2021

BY ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Room 750
New York, New York 10007

       Re:     City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
               Case No. 19 Civ. 2645 [rel. 15 Civ. 5345] (AJN) (KHP)

Dear Judge Parker:

        We represent the City of Almaty, Kazakhstan and BTA Bank (the “Kazakh Entities”) and
write jointly on behalf of the Kazakh Entities and defendants Felix Sater, Daniel Ridloff,
Bayrock Group Inc., Global Habitat Solutions, Inc., and RRMI-DR LLC. We write in response
to Your Honor’s June 9, 2021 Order instructing the parties to provide “a status letter updating the
Court on the status of discovery in this case and any issues that may require judicial intervention
by no later than July 9, 2021.” [ECF No. 300].

       The parties continue to actively engage in fact discovery, and have no issues that they
wish to bring to the Court’s attention at this time. The parties propose to update the Court again
within 30 days.

                                                     Respectfully,

                                                     /s/ Craig Wenner
                                                     Craig Wenner


       cc:     All Counsel of Record (by ECF)
